Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Election/Restrictions
Applicant’s election of Group II, claims 11-20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Election was made without traverse in the reply filed on 11/26/2021.
Claim Interpretation
Claim 24 depends on cancelled claim 21 and thus, the claim stands rejected under 35 USC 112(b) for being indefinite. In the interest of compact prosecution, claim 24 will be construed as if it depended from claim 11 for the purpose of applying prior art and further evaluation under 35 USC 112. 
Claim Objections
Claim 11 is objected to because of the following informalities:  The acronyms “CT” and “TFT” should be defined within the claims when first used (e.g. “Cream Time (CT)” and “Tack Free Time (TFT)”). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites a new generic Formula (a) whereby the bracketed “CH2-CH2-R2” portion has a new variable “z1” that can be either 0 or 1. The new generic formula is 
As claims 12-20 and 24 depend from claim 11, they are rejected for the same issue discussed above. 
Claims 11-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of Formula (a) of claim 11 is unclear as z1 = 0 results in a not fully defined chemical structure (e.g. where z = 1 and X = O, the structure would be R1-CH2-CH2-O- ). The lack of a definition as to what the terminal “X” is connected to should z1 = 0 renders the scope of the claim unclear. 
The definitions of CT45, CT0, TFT45, and TFT0 refer to “a composition’s CT” or “a compositions TFT”. The claim fails to indicate what exact composition this is referring to. It is unclear whether they are supposed to be the same or different. It is unclear whether they are referring to the polyurethane insulation foam composition or to come other composition. In the interest of compact prosecution, “the polyurethane insulation foam composition” is presumed. 
Claim 11 refers to the appearance of a “fine froth” with respect to CT measurement. The word “fine” is a relative term that is not defined by the claim or the specification. Since the specification does not provide a standard for ascertaining the 
As claims 12-20 and 24 depend from claim 11, they are rejected for the same issues discussed above.
Claim 24 depends on cancelled claim 21. Therefore, the intended scope of the claim is unclear.
Claims 16 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 explicitly defines (iv) as a heterocyclic amine compound of Formula (a). Claim 16 refers to various other compounds not within the scope of Formula (a) as being comprised within (iv). Accordingly, claim 16 fails to include all of the limitations of the claim upon which it depends. 
Operating under the assumption that claim 24 is meant to depend from claim 11, the two compounds of claim 24 are outside the scope of general formula (a) of claim 11 since there does not appear to be any feasible manner by which a terminal OH group can be achieved. Therefore, claim 21 would fail to include all of the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 11-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forkner (WO 2015/200408 A1) in view of Williams (US 2009/0099272 A1), BJB-1 (General Guidelines for Handling Cold Pour Polyurethane Foams), and BJB-2 (“Expanding Foams Explained”; YouTube).
Regarding Claims 11, 12, 15, 17, and 18, Forkner teaches methods of making polyurethane foam product at Table 4B comprising reacting polymeric MDI (aromatic isocyanate compound), polyols (isocyanate-reactive compounds), water, 2-pyrrolidinyl-1-(2-pyrrolidinylethoxy)ethane, 1,1,1-trifluoro-3-chloro-2-propene (halogenated olefin blowing agent), and other additives via combining polyol and polyisocyanate components (¶ 82-83). The pyrrolidine catalyst is consistent with Formula (a) of claim 1 whereby R1=R2=pyrrolidine, X = O, z = 1, and z1=1 and is the first compound listed within claim 15. Although a hydrophilic carboxylic acid consistent with (v) is not described, Forkner teaches acid blocked catalysts are generally known to provide better stability than most tertiary amine catalysts when combined with the olefin blowing agent (¶ 84). In this regard, Williams teaches the reaction of amine catalysts with hydrohaloolefins is a known problem that whereby aged premixes give deteriorated foaming characteristics (¶ 7-8). Williams teaches a known solution to this problem is to use an adduct of the amine catalyst and organic acid (¶ 10) and indicates several diacids, such as malonic acid is suitable (¶ 39). Williams teaches amine catalyst and organic acid can be added to the polyol mixture separately, thus forming the adduct in-situ (¶ 39). It would have been obvious to one of ordinary skill in the art to further incorporate organic acids such as malonic acid into the foaming compositions of Forkner, because doing so would create amine-acid adducts that provide enhanced stability and more uniform foaming characteristics within aged premixes with respect to non-acid containing mixtures as taught by Williams. 
Forkner teaches embodiments where polyol component mixture containing components (ii) through (v) (i.e. B side) is mixed with polyisocyanate (i.e. A side) with 3000 rpm stirring for 10 seconds prior to allowing the combined mixture to react to form foam (¶ 76-77). Forkner teaches embodiments where the components are combined/mixed at room temperature (15-40 degrees Celcius) (¶ 68) and thus, implies embodiments where the components are equilibrated at temperatures that overlap 15 degrees C. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Forkner suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Forkner. See MPEP 2123. Although Forkner differs with respect to the subject matter claimed with respect to mixing rpm and time, it was well known within the art that workable/ideal polyurethane foam formulation mixing requirements (i.e. times/rates) are dependent on the particular foam formulation being used. For instance, BJB-1 teaches motor mixing within a 5-8 second timeframe is generally established for achieving a uniform blend whereby mixing too long or not enough affects material performance. BJB-2 teaches rates of mixing (slow/fast) and types of mixing impact the foam expansion characteristics (Page 3 of summary).  Given such, it was known in the prior art that mixing conditions, such as times and rates, are result effective variables because changing them would clearly affect the type of product In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable mixing times and rpms within the scope of the present claims so as to produce desired foam product characteristics. 
With respect to the cream time/tack free time, the claimed characteristics pertain to CT/TFTs of aged premixes (45 days) compared to un-aged premixes (0 days). Williams clearly teaches the use of amine/acid adducts is expected to prevent the decomposition of hydroolefin blowing agents and produce good quality foams, even if the polyol blend has been aged. In comparison, the instant specification appears to indicate the CT/TFT shifts at issue occur when one uses an amine/acid adduct. Since the combination of references suggests the same amine/acid adducts as is presently claimed and described within the specification and the prior art clearly indicates an expectation that substantially similar foaming characteristics would be obtained despite aging the polyol premix should amine/acid adduct be used, there would be an expectation that the CT/TFT shifts of the claims would naturally arise from the combination of references in the absence of evidence to the contrary. 
Regarding Claim 13, Forkner teaches several isocyanates consistent with the claim, such as diphenylmethane diisocyanate (¶ 45).
Regarding Claim 14, Forkner
Regarding Claim 16, Forkner teaches the pyrrolidine catalysts can be used in combination with other amine catalysts, such as N,N-dimethylcyclohexylamine or N-methylmorpholine (¶ 39).
Regarding Claim 19, Forkner teaches the inclusion of blowing agents (¶ 71), which can comprise various compounds such as nitrogen or carbon dioxide (¶ 60-61). 
Regarding Claim 20, the foam formulation of Forkner does not comprise guanidine compound. 
Regarding Claim 24, Forkner teaches (2-pyrrolidinylethoxy)ethan-1-ol) as a catalyst (¶ 36).
Claims 11-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2016/0145374 A1) in view of Forkner (WO 2015/200408 A1), BJB-1 (General Guidelines for Handling Cold Pour Polyurethane Foams), and BJB-2 (“Expanding Foams Explained”; YouTube).
Regarding Claims 11, 14, 15, 17, and 18, Ishikawa teaches methods for producing insulating polyurethane foams (Abstract) comprising reacting polyol component and polyisocyanate component (¶ 116-117, 147; Table 1). Ishikawa teaches an embodiment in Example 7 wherein the polyol composition comprises polyether and polyester polyols, water, amine catalyst, glutaric acid, trans-1-chloro-3,3,3-trifluoro-1-propene blowing agent (halogenated olefin), and other additives (¶ 119-140; Table 1). Ishikawa teaches combining/mixing isocyanate and polyol components at 15 degrees C (¶ 147), which implies equilibrating the A/B components at 15 degrees C. Ishikawa
Forkner teaches pyrrolidine-based catalysts for the creation of polyurethane foams (Abstract) and notes such catalysts produce high quality foams while reducing environmental concerns can may arise during foam production (Abstract; ¶ 34). It would have been obvious to one of ordinary skill in the art to utilize the catalysts of Forkner within the foam formulations of Ishikawa because doing so would produce high quality foams while reducing environmental concerns as taught by Forkner. Forkner teaches several catalysts consistent with what is claimed, such as 2-pyrrolidinyl-1-(2-pyrrolidinylethoxy)ethane (¶ 36), which is consistent with Formula (a) of claim 1 whereby R1=R2=pyrrolidine, X = O, z = 1, and z1 = 1 and is the first compound listed within claim 15. 
With respect to mixing rpm and time, it was well known within the art that workable/ideal polyurethane foam formulation mixing requirements (i.e. times/rates) are dependent on the particular foam formulation being used. For instance, BJB-1 teaches motor mixing within a 5-8 second timeframe is generally established for achieving a uniform blend whereby mixing too long or not enough affects material performance. BJB-2 teaches rates of mixing (slow/fast) and types of mixing impact the foam expansion characteristics (Page 3 of summary).  Given such, it was known in the prior art that mixing conditions, such as times and rates, are result effective variables because changing them would clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable mixing times and rpms 
With respect to the claimed CT/TFT characteristics, Ishikawa teaches it was well known in the art that amine catalysts cause partial degradation of hydrohaloolefin blowing agents, which create long-term storage issue with respect to polyol premixes (¶ 15-17). Ishikawa teaches the polyol premixes exhibit hardly any degradation for reactivity when days are passed (¶ 20, 22). Ishikawa teaches the foam formulations exhibit substantially the same cream times and gel times after 3 weeks (c.a. 21 days) of storage (Table 1). While Ishikawa does not probe CT/TFT characteristics after 45 days, it is noted nevertheless that one of ordinary skill would expect substantially the same foaming characteristics to be maintained over long timeframes in view of the express teachings regarding storage stability from Ishikawa. Since the combination of references suggests the same amine/acid adducts as is presently claimed and described within the specification and the prior art clearly indicates an expectation that substantially similar foaming characteristics would be obtained despite aging the polyol premix for weeks, there would be an expectation that the CT/TFT shifts of the claims would naturally arise from the combination of references in the absence of evidence to the contrary.
Regarding Claims 12 and 13, Ishikawa teaches aromatic polyisocyanates such as diphenylmethane diisocyanate (¶ 77). 
Regarding Claim 16, Ishikawa
Regarding Claim 19, Ishikawa teaches other blowing agents can be included such as nitrogen or air (¶ 44).
Regarding Claim 20, the compositions of Ishikawa do not comprise guanidine compound. 
Regarding Claim 24, Forkner teaches (2-pyrrolidinylethoxy)ethan-1-ol) as a catalyst (¶ 36).
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccio (WO 2015/143260 A1) in view of Gunther (WO 2016/020138 A1), BJB-1 (General Guidelines for Handling Cold Pour Polyurethane Foams), and BJB-2 (“Expanding Foams Explained”; YouTube). As the cited WO ‘138 document is in a non-English language, the English equivalent, US 2017/0174817 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 11, 14, 15, 17, and 18, Riccio claims methods of producing insulating polyurethane foams (¶ 1-2) comprising reacting polyol and polyisocyanate components (¶ 38-43). Riccio teaches an embodiment in Example 2 where the polyol premix comprises polyether polyol, water, amine catalyst, HCFO-1233zd blowing agent, and other additives (¶ 36, Table 1). HCFO-1233zd is 1-chloro-3,3,3-trifluoropropene (halogenated olefin blowing agent) (¶ 25). Riccio teaches equilibriating A/B components at 21 degrees C and mixing at approximately 3000 rpm for 4 seconds (¶ 52). Riccio
Gunther teaches the creation of polyurethane foams (Abstract) and notes protonated forms of particular pyrrolidine cataylsts procure low-odor and age-resistant polyurethane foams (¶ 9-11). It would have been obvious to one of ordinary skill in the art to utilize the pyrrolidine catalysts of Gunther within the foaming compositions of Riccio because doing so would give low-odor and age-resistant characteristics as taught by Gunther. Gunther teaches several compounds consistent with Formula (a) of claim 11 such as compound (VI) (¶ 205), which is equivalent to the second compound of claim 15. Gunther teaches the amine compounds can be protonated with organic acids such as lactic acid (¶ 28, 29). Moreover, Gunther teaches the further incorporation of acids to block amine catalysts at ¶ 86, of which ¶ 102 lists several known hydrophilic carboxylic acid compounds consistent with claim 11, such as malonic acid. Accordingly, the combination of references is seen to obviate the creation of polyol premixes that comprise mixtures of pyrrolidine amine catalyst and acid. 
With respect to mixing rpm and equilibriating temperature, it was well known within the art that workable/ideal polyurethane foam formulation mixing requirements (i.e. temperatures/rates) are dependent on the particular foam formulation being used. For instance, BJB-1 teaches BJB foams generally should be warmed to 24-29 degrees C, where colder temperatures cause sluggishness and too much heat cause poor cell structure. BJB-2 teaches rates of mixing (slow/fast) and types of mixing impact the foam expansion characteristics (Page 3 of summary).  Given such, it was known in the prior art that mixing conditions, such as equilibrating temperatures and mixing rates, are result effective variables because changing them would clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable equilibrating temperatures and mixing rates within the scope of the present claims so as to produce desired foam product characteristics.
With respect to the claimed CT/TFT characteristics, Riccio teaches the isocyanate-reactive premixes are storage stable at timeframes such as 1-100 days with respect to the polyol premixes gel time being substantially the same (¶ 8-9). See for instance Table 2 where foam compositions possess substantially the same gel times after 49 days of aging. While it is acknowledged Riccio does not describe CT/TFT characteristics, it is nonetheless apparent that Riccio conveys an expectation that the polyol premixes would exhibit substantially the same foaming characteristics over long time periods (e.g. 1 to 100 days). Since the combination of references suggests the same amine/acid adducts as is presently claimed and described within the specification and the prior art clearly indicates an expectation that substantially similar foaming characteristics would be obtained despite aging the polyol premix, there would be an expectation that the CT/TFT shifts of the claims would naturally arise from the combination of references in the absence of evidence to the contrary.
Regarding Claims 12 and 13, Riccio teaches aromatic polyisocyanates such as toluenediisocyanate (¶ 30).
Regarding Claim 16, Riccio
Regarding Claim 19, Riccio teaches other blowing agents such as ethers or ketones can be included (¶ 26).
Regarding Claim 20, the compositions of Riccio do not comprise guanidine compound.
Double Patenting
The terminal disclaimer filed on 11/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/644,760 has been reviewed and is accepted.  The terminal disclaimer has been recorded. In light of the filed terminal disclaimer, the provisional double patenting rejection over copending 16/644,760 has been withdrawn. 
Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. 
Applicant argues the previously cited references does not describe the added features of the claims. This is not found persuasive as such limitations would have been obvious in further view of BJB-1 and BJB-2 for reasons discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764